Title: [Wednesday. August 14. 1776.]
From: Adams, John
To: 


      Wednesday. August 14. 1776. A Letter of the 12th from General Washington with a return of the Army at New York, and sundry other Papers inclosed, being received was read. Also sundry Letters from England were read.
      Resolved That the Letter from General Washington with the Papers inclosed be referred to the Board of War.
      The Board of War brought in a report, which was taken into Consideration, whereupon Resolved, as in the Journal.
     